Per Curiam.
Vice-Chancellor Griffin, by an opinion filed in the court of chancery, rendered a decision of the principal contention in this case in favor of the respondents upon three grounds, viz.-—• first, that the contract alleged by the defendants was not proved, *693and second, if proved it was without consideration, and third, if proved performance was prevented by the subsequent acts of the defendants themselves. We agree that the decree should be affirmed, for the reasons stated by the learned vice-chancellor under tire first and third grounds above enumerated. Upon the question whether if a contract had been proved it would have been supported by a valid consideration we expiress no opinion. The decree is affirmed, with costs.
For affirmance—Ti-ie Chibe-Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisoh, Black, Katzenbach, I-Ieprenheimer, Williams, Gardner—12.
For reversal—None.